DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a corrected second office action is in response to the phone call with attorney, on 1/9/2021. The wrong claims were previously examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "flexibly" in claim 1 is a relative term which renders the claim indefinite.  The term "flexibly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Flexibly housed is indefinite as it is unclear how the pushing and pulling assemblies are to be flexibly housed within the wrist. No disclosure is given in the instant application as to how the term flexibly should modify the term housed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spivey (U.S. 2011/0295242).
In regards to claim 44. Spivey discloses A surgical tool comprising: an end effector (2012 fig. 32) comprising an upper jaw (2024) and a lower jaw (2022), wherein a wrist (2011) connects the end effector to an elongated shaft (2008 see at least fig. 28); and a beam member (2032) arranged to translate within the upper jaw and the lower jaw (see at least fig. 32 and paragraphs 227), the beam member having a first portion (illustrated in fig. 32 and fig. 97 the beam members are envisioned as having first portion 5044 for being received in the anvil paragraph 318) for moveably coupling to the upper jaw and a second portion (beam members have second portions 5034) for moveably coupling to the lower jaw (paragraph 318); and actuation assembly comprising (2200) a pushing assembly (2200) that transfers compressive force to the beam member, and a pulling assembly (200) that transfers tensile force to the beam member (the actuation assembly 2200 is for advancing and retracting the beam member 2032 i.e. applies compressive and ensile forces to the beam member, paragraph 227 describes the pulling/pushing assembly as being flexible  to enable articulation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Spivey (U.S. 2011/0295242) in view of Grant (U.S. 5,271,543).
In regards to claim 43. Spivey discloses an apparatus comprising: an end effector (2012 fig. 32) comprising an upper jaw (2024) and a lower jaw (2022), wherein a wrist (2011) connects the end effector to an elongated shaft (2008 see at least fig. 28); a beam member (2032) arranged to translate within the upper jaw and the lower jaw (see at least fig. 32 and paragraphs 227), the beam member having a first portion (illustrated in fig. 32 and fig. 97 the beam members are envisioned as having first portion 5044 for being received in the anvil paragraph 318) for moveably coupling to the upper jaw and a second portion (beam members have second portions 5034) for moveably coupling to the lower jaw (paragraph 318); a pulling assembly (2200) that is connected to the beam member, and a pushing assembly (200) that is connected to the beam member (the drive assembly 2200 is for advancing and retracting the beam member 2032 i.e. applies compressive and ensile forces to the beam member, paragraph 227 describes the pulling/pushing assembly as being flexible  to enable articulation).
Spivey does not distinctly discloses a pulling assembly that is connected to the beam member, is flexibly housed within the wrist, and applies tensile force to the beam member; and a pushing assembly that is connected to the beam member, is flexibly housed within the wrist, and applies compressive force to the beam member.
Grant teaches a firing assembly (82) through a wrist (62), having a pulling assembly (84) that is connected to a beam member (140 and 200), is flexibly housed within the wrist, and applies tensile force to the beam member (see at least col 10 line 66- col 11 line 17); and a pushing assembly (81 and 83 inside spring lumen 74 and 73) that is connected to the beam member (140/200), is flexibly housed within the wrist, and applies compressive force to the beam member (see at least col 10 line 66- col 11 line 17).
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the firing assembly of Spivey with the firing assembly of Grant, since both firing assembly provide a pushing and a pulling action to close and fire the staple head it would have been obvious to one of ordinary skill to substitute one known device for another of the same type to perform the same function. Additionally both firing assemblies are flexible enough to be articulated in the wrist joint of the surgical tool. As such it would be a mere simple substitution to substitute the firing assembly of Grant in place of the firing assembly of Spivey. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Claims 44-49, 51, 52, 55, 56, 59,62 are rejected under 35 U.S.C. 103 as being unpatentable over Spivey (U.S. 2011/0295242) in view of Grant (U.S. 5,271,543).
In regards to claim 44. Spivey discloses A surgical tool comprising: an end effector (2012 fig. 32) comprising an upper jaw (2024) and a lower jaw (2022), wherein a wrist (2011) connects the end effector to an elongated shaft (2008 see at least fig. 28); and a beam member (2032) arranged to translate within the upper jaw and the lower jaw (see at least fig. 32 and paragraphs 227), the beam member having a first portion (illustrated in fig. 32 and fig. 97 the beam members are envisioned as having first portion 5044 for being received in the anvil paragraph 318) for moveably coupling to the upper jaw and a second portion (beam members have second portions 5034) for moveably coupling to the lower jaw (paragraph 318); and actuation assembly comprising (2200) a pushing assembly (2200) that transfers compressive force to the beam member, and a pulling assembly (200) that transfers tensile force to the beam member (the actuation assembly 2200 is for advancing and retracting the beam member 2032 i.e. applies compressive and ensile forces to the beam member, paragraph 227 describes the pulling/pushing assembly as being flexible  to enable articulation).
Spivey does not distinctly discloses an actuation assembly comprising a separate pushing and pulling assembly.
Grant teaches a actuation assembly (82) extending through a wrist (62), having a pulling assembly (84) that is connected to a beam member (140 and 200), and applies tensile force to the beam member (see at least col 10 line 66- col 11 line 17); and a pushing assembly (81 and 83 inside spring lumen 74 and 73) that is connected to the beam member (140/200), and applies compressive force to the beam member (see at least col 10 line 66- col 11 line 17).
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the firing assembly of Spivey with the firing assembly of Grant, since both firing assembly provide a pushing and a pulling action to close and fire the staple head it would have been obvious to one of ordinary skill to substitute one known device for another of the same type to perform the same function. Additionally both firing assemblies are flexible enough to be articulated in the wrist joint of the surgical tool. As such it would be a mere simple substitution to substitute the firing assembly of Grant in place of the firing assembly of Spivey. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 45. Grant further teaches wherein pulling assembly comprises an elongated cable (84 see col 11 lines 10-17); and wherein the pushing assembly comprises an inner lumen surrounding the elongated cable (illustrated in fig. 5 inside of elements 81 and 83 for housing element 84).
In regards to claim 46. Grant further teaches wherein the pushing assembly comprises a close-coiled spring (coils 81 and 82 the coils must be spring like as they are flexible enough to bend but always return to the original shape although they are not referred to as springs).
In regards to claim 47. Grant further teaches wherein the close-coiled spring has a cylindrical outer surface (illustrated in fig. 3).
In regards to claim 48. Grant further teaches wherein the close-coiled spring has interfacing convex (73) and concave surfaces (74).
In regards to claim 49. Grant further teaches wherein the pushing assembly comprises a spiral cut tube (illustrated in fig. 3 tube 82 illustrates a spiral cut tube the cut is the intersection of elements 82 and 83).
Grant further teaches wherein the pushing assembly comprises a plurality of pushing elements (81 and 83) that separate under tension (since coils 81 and 83 act like a spring they would be capable of performing the function of separation under tension).
In regards to claim 52, Grant further teaches, wherein the pushing assembly comprises a plurality of spherical members (the pushing assembly includes bands 81 and 83 forming a spherical cross sectional tube). Additionally, MPEP 2144.04 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, paragraph 58, applicant has not disclosed any criticality for the members being spherical in shape.
In regards to claim 55. Grant further teaches wherein the pushing assembly comprises a plurality of separate elements (elements 81 and 83) having interfacing surfaces that limit transverse relative sliding between the elements to one direction (since the coils 81 and 83 are alternately interspersed and tightly would they are capable of performing the function of preventing sliding between the elements in a transverse direction).
In regards to claim 56. Grant further teaches wherein the pushing assembly comprises a plurality of separate elements (band coils 81 and 83) having interfacing surfaces that inhibit relative twisting between the elements (since the coils 81 and 83 are alternately interspersed and tightly would they are capable of performing the function of inhibiting relative twisting between the elements.)
In regards to claim 59. Grant further teaches wherein the pulling assembly comprises a plurality of sheet metal bands (element 84 as described is a multi-stranded steel wire cable consisting of multiple layers of wire which are helically would in opposite direction over an elongated flexible core the strands of steel are being interpreted as metal bands).
Spivey further discloses wherein: the pushing assembly comprises a rod (2200 see fig. 34 and at least paragraph 227); the pulling assembly comprises the rod; the rod transfers the tensile force to the beam member; and the rod transfers the compressive force to the beam member (see at least paragraphs 227, 228, and 332).
Spivey discloses the claimed invention except for a nickel-titanium rod.
 It would have been obvious to one having ordinary skill in the art at the time of filing to select any suitable material for the drive rod, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 12, applicant has not disclosed any criticality for the claimed limitations.

Claims 50, 57, 58,  and 60  are rejected under 35 U.S.C. 103 as being unpatentable over Spivey in view of Grant as applied to claims 44, and 59 above, and further in view of Noiles (U.S. 4,473,077).
In regards to claim 50. Spivey in view of Grant disclose the apparatus of claim 44, 
Neither Spivey nor Grant teach wherein the pushing assembly comprises a tube having a pattern of recesses.
Noiles teaches wherein the pushing assembly comprises a tube (70) having a pattern of recesses (illustrated in at least fig. 12 the tube has sections 700 with gaps between each section 700 forming the recesses pattern).
It would have been obvious to one having ordinary skill in the art at the time of filing to Substitute the pushing assembly of Spivey as modified by Grant for the pushing assembly of Noiles formed by a tube having a pattern of recesses since both pushing assemblies are flexible and used for applying a compressive force it would have been obvious to one having ordinary skill in the art to substitute one KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 57. Spivey in view of Grant disclose the apparatus of claim 44, 
Neither Spivey nor Grant teach wherein the pushing assembly comprises a stack of flat washers.
Noiles teaches a pushing assembly (fig. 9 element 70) comprises a stack of flat washers (700 see at least fig. 9)
It would have been obvious to one having ordinary skill in the art at the time of filing to Substitute the pushing assembly of Spivey as modified by Grant for the pushing assembly of Noiles formed by a stack of flat washers since both pushing assemblies are flexible and used for applying a compressive force it would have been obvious to one having ordinary skill in the art to substitute one known apparatus for another to perform the same intended function.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 58. Spivey in view of Grant disclose the apparatus of claim 44, 
Neither Spivey nor Grant teach wherein the pushing assembly comprises a stack of torus disks. 
Noiles teaches a pushing assembly (70) comprises a stack of disks (700).
It would have been obvious to one having ordinary skill in the art at the time of filing to Substitute the pushing assembly of Spivey as modified by Grant for the pushing assembly of Noiles formed by a stack of disk since both pushing assemblies are flexible and used for applying a compressive force it would have been obvious to one having ordinary skill in the art to substitute one known apparatus for another to perform the same intended function.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Noiles does not disclose torus disks.
 However, it would have been obvious to one having ordinary skill in the art at the time of filing to select any suitable shape disk to be used in the pushing assembly since, In re Dailey, 357 F.2d 669, 149 
In regards to claim 60. Spivey in view of Grant disclose the apparatus of claim 59, 
Neither Spivey nor Grant teach wherein the pushing assembly comprises a stack of rectangular washers defining a lumen through which the plurality of sheet metal bands extends.
Noiles teaches a pushing assembly (fig. 9 element 70) comprises a stack of rectangular washers (700 the cross section of the washer is rectangular similar to that of applicants invention see element 82 fig. 30 of the rectangular washers) defining a lumen (washers 700 form a tube 70 a tube has an inner lumen) through which a plurality of sheet metal bands extends.
It would have been obvious to one having ordinary skill in the art at the time of filing to Substitute the pushing assembly of Spivey as modified by Grant for the pushing assembly of Noiles formed by a stack of rectangular washers defining a lumen since both pushing assemblies are flexible and used for applying a compressive force it would have been obvious to one having ordinary skill in the art to substitute one known apparatus for another to perform the same intended function.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Spivey (U.S. 2011/0295242) in view of Noiles (U.S. 4,473,077)
In regards to claim 61. Spivey discloses the surgical tool of claim 44,
Spivey does not distinctly discloses wherein : the pushing assembly comprises a one-dimensional array of flexible rods; the pulling assembly comprises the one-dimensional array of flexible rods; the one-dimensional array of flexible rods transfers the tensile force to the beam member; and the one-dimensional array of flexible rods transfers the compressive force to the beam member.
Noiles teaches a pushing (80) assembly comprises a one-dimensional array of flexible rods (81); a pulling assembly (80) comprises the one-dimensional array of flexible rods; the one-dimensional array of flexible rods transfers the tensile force to the beam member; and the one-dimensional array of flexible rods transfers the compressive force to the beam member (element 80 is responsible for pulling and pushing the shaft 30 of the end effector).
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the pushing and pulling assembly of Spivey for the pushing and pulling assembly of Noiles, since both assemblies teach pushing and pulling a shaft for the purpose of opening and closing jaws of a surgical tool, as such one having ordinary skill would have found it obvious to substitute one known device for another for the purpose of performing the same function in this case closing the jaws of the stapler.
Allowable Subject Matter
Claims 53 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731